Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terminology “substantially free” is not clear with respect to the actual level that is required to qualify as “substantially free”.  The specification describes that substantially means “more than 50%, preferably more than 80%, and most preferably more than 90% or 95%”. However there is no guidance to what the requisite parameter the subject is substantially free of.  For example, “free of” would be a zero value, and it is unclear how a substantial amount, such as “more than 50%” could be applied to a zero value. The applicant is encouraged to further define in the claim/claims what parameter the antibody level is being measured by, for instance so as to allow one to determine what the actual scope of the claim is.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 includes ZnT8 among the choices of 2 or more any level of ZNT8 autoantibodies. Without further direction, it is not clear what the intended population of subjects is intended to encompass and is therefore undefined. Appropriate correction or clarification is required. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 describes a non-diabetic subject “wherein the abnormal glucose tolerance on OGTT is a fasting glucose level of 110-125mg/dl”.  The claim depends from claim 4 which describes the non-diabetic subject in regards to OGTT (oral glucose tolerance test). It appears in the art that the fasting glucose level test as described is a separate test from the specific defined OGGT, in essence the terminology of OGTT does not appropriately encompass or define the fasting glucose test.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 4, 5, 6, 7, 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al (US20150141438A1) and Koenig et al (US9056906) and as evidenced by Levetan (US20090142338). Koenig is relevant to the described antibody teplizumab, as the equivalent pre-named (“teplizumab”) hOKT3 gamma ala-ala antibody as disclosed (0192) as evidenced by Levetan (US20090142338) (0010). Claim 1 is drawn to a method of preventing or delaying the onset of clinically defined T1D in a subject who is at risk for the disease through administration of a prophylactically effective amount of teplizumab to the subject.  The instant claim describes that the subject is a “non-diabetic” subject that is at risk for future diabetes but not currently exhibiting overt clinically defined diabetes. The reference of Kendall et al describes that as a component of a preventative treatment for type I diabetes in a subject at risk for development of overt diabetes a subject may be administered an anti-CD3 antibody of which teplizumab is one option described (0021, 0022). Such a treatment is described as preventing the onset of diabetes in subjects which, for instance, are genetically predisposed to develop T1D and therefore such a population may not present with any overt symptoms of the T1D before the onset of pancreatic Beta cell destruction mechanisms. In this situation it would be recognized that such a patient would be .  
With respect to claim 2, it is well known as evidenced by the disclosure of both Kendall (0526) and Koenig (col 2, 39-60) that the eventual development T1D is associated with the risk factor of having a relative that is also affected by the disease. It is obvious to include such subjects in a prevention regimen to attempt to delay complete destruction of pancreatic Beta cells. 
In regards to the claim 3 the subject is described as having 2 or more diabetes related autoantibodies from the list presented. The presence of these autoantibodies indicates an ongoing reaction in the subject to pancreatic antigens and therefore would indicate that the subject is at risk (a biomarker risk factor), for developing the T1D clinically in the future, (Kendall 0211) and as such would make the subject a good candidate for treatment with teplizumab as a method of delaying or preventing the onset of clinically defined T1D. 
With respect to claim 4 and 5 the subject may present with the abnormal oral glucose tolerance test (OGTT). As described in Kendall (0529) the OGTT may be described as a fasting 
In regards to claim 6 the disclosure of Kendall (0042) describes that subjects may have active autoimmunity to at least two of IAA, GAD65, IA-2, and Znt8 autoantibodies. In alternative embodiments the individual does not present with autoantibodies of at least two of the aforementioned autoantibodies. It is obvious that a population of subjects derived from these limitations would not have antibodies to the ZnT8 islet cell autoantigen (0021, 0043).
With regards to claim 7, the disclosure of Kendall describes (0009) that a genetic risk factor for the development of T1D is the presence of the HLA type DR4 and/or DR3. Koenig also teaches that anti-CD3 can be administered to individuals predisposed to develop type 1 diabetes, and that one factor for identifying predisposed subjects is an HLA-DR4 haplotype (col 45). Thus, it is obvious to include a predisposed subject population that is HLA-DR4+. It is obvious that said population of subjects that possess the HLA DR4 haplotype would include individuals that are also HLA DR3 negative as a matter of genetics..  
With respect to claim 9 the administration of the anti-cd3 antibody may be performed over 14 days or 10 days (Koenig, col9, 14-40), the antibody is preferably administered as intravenous, or subcutaneously (Koenig col12, 43-48), and may be administered based on the “preferably” escalating doses 51 μg/m2, 103 μg/m2, 207 μg/m2, and 413 μg/m2, on days 0-3, and respectively 826 μg /m2/day on each of the remaining days as instantly claimed (Koenig col55, 1-15). 
.  
Claims 11, 12-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall and Koenig as applied to claim 1 above, and further in view of Long et al (Science Immunology. 2016 November ; 1-5). With respect to claim 11, the disclosure of Kendall and Koenig teach the prevention, or delay in the onset of clinical T1D as described above but do not disclose a useful biomarker to detect the beneficial effect of the teplizumab administration on T cell markers as described and instantly claimed (CD8+,TIGIT+,KLRG1+).  The disclosure of Long et al describes that after treatment of T1D patients with the teplizumab antibody, the level of this particular T cell subset increased in subjects described as non-responders and responders, with those that were classified as responders having higher percentages of these cells compared to the non-responders (p5, last paragraph). It is therefore apparent that these markers of T cell exhaustion are indicative of beneficial (p2 introduction, paragraph 1) effectiveness of the administration of the teplizumab to a subject. It is obvious to therefore utilize this emergent T cell biomarker for the purpose of monitoring the effects of the administration of the teplizumab antibody to the pre-type 1 diabetic patient. One could then be expected to make further useful decisions on treatment based on the results of said test. 
Claim 12 is directed to a method of prognosing responsiveness in a subject to the administration of the antibody teplizumab to an at-risk but not yet clinically diagnosed T1D subject. As described in the rejection of claim 11 above, the T cell subset described in the instant claim has previously been determined by the investigation of Long et al. to be a useful 
Claims 13, 14, 15, 16, 21 and 22 are similarly rejected over Kendall and Koenig in further view Long et al with explanations of the rejection over Kendal and Koenig described in the corresponding rejections of claims 2-5 and 9-10 respectively. 
Claims 17, 18, 19 are similarly rejected over Kendall and Koenig in further view of Long et al. As described above (claim 1, claim 6) the disclosure of Kendall describes risk factors and characteristics of those that may be included in prevention protocols of Type I diabetes including a population that may not present with autoantibodies to ZnT8. The disclosure of Koenig describes that another risk factor for the development of T1D is the presence of the genetic background of MHC Class II haplotype of DR4. With respect to claims 18 and 19, it would be obvious that a group of patients selected by combining the references of Kendall 

Summary:
 No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644